Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claim 15, the 35 USC 112(f) interpretation is withdrawn.
In view of the amendment to claim 14, the 35 USC 101 rejection for non-statutory subject matter is withdrawn.
In view of the amendment to claim 1, the 35 USC 112(b) rejection of claims 1-13 is withdrawn.
In view of the amendment to at least claims 1, 14 and 15, the 35 USC 102/103 rejections are withdrawn.
In view of the amendment to the claims dated 7/11/2022, the claims are now recognized to be interpreted as a judicial exception and are rejected as detailed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2022 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process or mathematical calculation without significantly more. The claims recites nothing more than a mathematical calculation with no additional limitations other than well-known, routine, and conventional computer components (e.g. system, processor and storage) because the first two steps involve gathering data used in the calculations and the specification defines vertex determined for removal using a size with the subsequent removal of the vertex as a series of mathematical calculations.  Further, given the broadest reasonable interpretation, the can be merely a mental process because the sizes could be identified by looking at a data printout, a threshold could be picked as a mental process according to a first parameter set, and removal based on a size constraint could be performed by performing a calculation using pen and paper given the high level of generality at which the removal is claimed (i.e., size less than a threshold).  This judicial exception is not integrated into a practical application because the claimed limitations are merely calculations to arrive at an answer.  The processes, given the broadest reasonable interpretation, could potentially be applied using a pen and paper as a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed limitations do not integrate the mathematical procedure into a practical application.
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, the first step / Prong One of Step One (Step 2A) to determine patent eligibility requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept.
Prong (1) requires the determination of (a) the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and (b) determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated.
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1-19 recite a series of steps for deciding whether or not to removed a color gamut vertex based on the size of a surface simplex.  This judicial exception is not integrated into a practical application because the data gathering step, i.e. obtaining a first set of vertices representing surface simplexes defining a hull of an initial color gamut, do not add a meaningful limitation to the system, method or computer readable medium as it is insignificant extra-solution data gathering activity and is nothing more than generally linking the product to a particular technological environment.  
Accordingly, this judicial exception does not integrate the abstract idea into a practical application.  Specifically, independent claims 1, 14 and 15 only recite limitations directed at computations. It is not integrated into any practical application.  Dependent claims 2-13 and 16-19 are only additional mathematical calculations or data manipulation and data gathering.
Therefore, claims 1-19 are directed to an abstract idea.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches in claim 1: “... in response to the determined size of the first surface simplex being less than the first threshold, removing, by the system, at least one vertex of the first surface simplex from the first set of vertices to produce a modified color gamut hull.”
Independent claims 14 and 15 include similar limitation language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stauder et al., US Patent 8941679, is a related system directed to creating a gamut boundary descriptor of the actual gamut boundary of a color device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA D REINIER/Primary Examiner, Art Unit 2672